   Case 1:20-cr-00082-LO Document 24 Filed 05/29/20 Page 1 of 4 PageID# 72



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

UNITED STATES OF AMERICA,  )
                           )
         Plaintiff,        )
v.                         )                  Case No. 1:20-cr-82
                           )
                           )                  Hon. Liam O’Grady
JOHN WILLIAM KIRBY KELLEY, )
                           )
         Respondent.       )

          UNOPPOSED MOTION TO CONTINUE PLEA HEARING

      In light of quarantine requirements for all inmates at the Alexandria Adult

Detention Center, defendant John William Kirby Kelley respectfully moves this

Court to continue the plea hearing currently scheduled for June 12, 2020, to Friday,

July 17, 2020. Defense counsel has conferred with government counsel, who does not

oppose the relief requested herein. In further support of this motion, the defense

states:

      1. Mr. Kelley was arrested on January 10, 2020. At his detention hearing on

          January 15, 2020, he did not seek release. Dkt. No. 10. He has remained

          incarcerated at the Alexandria Adult Detention Center (“ADC”) ever since.

      2. The parties in this case have reached a resolution with a mutually

          acceptable plea agreement and statement of facts. As a result, the parties

          reached out to this Court to schedule a time for a plea hearing. In light of

          the coronavirus pandemic, the originally scheduled plea hearing was
Case 1:20-cr-00082-LO Document 24 Filed 05/29/20 Page 2 of 4 PageID# 73



     rescheduled for June 12, 2020. The defense has been anticipating that that

     hearing would be in person.

  3. The defense recently learned, however, that if Mr. Kelley leaves the ADC,

     even for court, he will be quarantined on the first floor of the jail for 15 days

     upon his return.     This policy is in response to the novel coronavirus

     pandemic, which, thus far, has not reached inside the ADC.

  4. While the defense understands the motivation for the ADC policy, it would

     be significantly disruptive for Mr. Kelley to have to enter quarantine for

     more than two weeks just because he traveled to the courthouse to appear

     in person. Mr. Kelley is only 19 years old. He has a history of trauma,

     including a lifetime of educational disabilities and an autism spectrum

     diagnosis. His home life prior to his arrest was sufficiently volatile that his

     Virginia probation counselor encouraged him to move out of his mother’s

     house.   Until his arrest in January, Mr. Kelley had never spent any

     appreciable time in jail before—perhaps unsurprising given his age.

  5. Notwithstanding this background, Mr. Kelley has adjusted well to his

     housing situation at the ADC. He resides in the mental health unit where

     he has reliable access to a counselor. He has gotten a job as a unit worker,

     which not only helps to keep him occupied but also demonstrates a level of

     trust in him that he values. These factors are especially important now, as

     inmates are even more isolated than usual due to coronavirus protocols.

     Additionally, these factors have contributed to Mr. Kelley’s stability and




                                       2
Case 1:20-cr-00082-LO Document 24 Filed 05/29/20 Page 3 of 4 PageID# 74



     forward-looking mindset. If he has to spend 15 days in quarantine, Mr.

     Kelley fears he may lose his placement in his unit, his job, and/or his regular

     access to a mental health counselor.       He also has concerns about the

     destabilizing effect of having to spend 15 days entirely isolated with little

     to occupy his time.

  6. On the other hand, Mr. Kelley believes there is significant value in making

     an in-person appearance before this Court, particularly as it will be his first

     such appearance and given the gravity of a plea hearing. He hopes that by

     postponing the hearing he may avoid having to go through a lengthy

     quarantine as a consequence of making an in-person appearance.

  7. Mr. Kelley and counsel have discussed at length his rights under the

     Speedy Trial Act, 18 U.S.C. § 3161. He is fully informed of and understands

     those rights. For the purpose of the continuance proposed in this Motion,

     Mr. Kelley waives his rights under § 3161, including to the extent needed

     to accommodate the Court’s schedule if July 17, 2020, is unavailable.

  8. If the ADC still requires quarantine in mid-July, Mr. Kelley does not

     anticipate requesting a second continuance to avoid the quarantine.

     Instead, he would expect to enter his plea in person or seek to do so by

     videoconference.

  9. Counsel have discussed the relief requested herein with counsel for the

     government, who does not object to the proposed continuance.




                                      3
   Case 1:20-cr-00082-LO Document 24 Filed 05/29/20 Page 4 of 4 PageID# 75



      Accordingly, Mr. Kelley respectfully moves this Court for a continuance of his

plea hearing to July 17, 2020, or a date as soon thereafter as is convenient for the

Court. A proposed order is attached for the Court’s convenience.

                                       Respectfully submitted,

                                       JOHN WILLIAM KIRBY KELLEY
                                       By Counsel,

                                       Geremy C. Kamens,
                                       Federal Public Defender

                                       By:           /s/
                                       Cadence A. Mertz
                                       Va. Bar No. 89750
                                       Nathaniel Wenstrup
                                       Admitted pro hac vice
                                       NY Bar No. 5201371
                                       Assistant Federal Public Defenders
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, Virginia 22314
                                       (703) 600-0840 (tel)
                                       (703) 600-0880 (fax)
                                       Cadence_Mertz@fd.org


                          CERTIFICATE OF SERVICE

    I certify that on this 29th day of May, 2020, I filed the foregoing using the
CM/ECF system, which will electronically serve copies on counsel of record.

                                                     /s/
                                       Cadence A. Mertz
                                       Va. Bar No. 89750
                                       Assistant Federal Public Defender
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, Virginia 22314
                                       (703) 600-0840 (tel)
                                       (703) 600-0880 (fax)
                                       Cadence_Mertz@fd.org



                                         4
